524 So.2d 1035 (1988)
Hans J. REUTHER, Petitioner,
v.
Sigrid REUTHER, Respondent.
No. 87-2817.
District Court of Appeal of Florida, Fourth District.
March 9, 1988.
Rehearing Denied June 10, 1988.
Dyla L. Warren of Fleming, Haile & Shaw, P.A., North Palm Beach, for petitioner.
Russell J. Ferraro, Jr., of McManus, Stewart, Ferraro & Steger, P.A., Stuart, for respondent.
GUNTHER, Judge.
We grant the petition for a writ of certiorari, quash the order denying the motion to abate and remand the case to the trial court for entry of an order abating the Florida dissolution proceeding in favor of the proceedings in Germany. Jurisdiction lies in Germany since service of process was first perfected in the German suit. Mabie v. Garden Street Management Corporation, 397 So.2d 920 (Fla. 1981); Robinson v. Royal Bank of Canada, 462 So.2d 101 (Fla. 4th DCA 1985).
PETITION FOR CERTIORARI GRANTED; ORDER QUASHED; AND CASE REMANDED.
LETTS and DELL, JJ., concur.